DETAILED ACTION
Claims 1, 2, 4-10 and 15-22 are under current consideration.
The elected species are HPV serotypes 16 and 18 for bivalent VLPs; the spacer arm is NH2-PEG-NH2/NHS; the carrier protein is CRM197; and, the adjuvant is aluminum salt. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Schellenbacher et al. (Journal of Virology, 2009-cited by the IDS), Chackerian (PGPUB 20120308592-cited by the IDS), Nakar (PGPUB 20130331548-cited by the IDS) and Lu (PGPUB20180169262-see attached form 892).
The claims are directed to (in part): an immunogenic composition comprising VLPs obtained or derived from L1 and L2 proteins of HPV, conjugated with a heterobifunctional, homobifunctional, or multifunctional spacer arm to a carrier protein, wherein the spacer arm comprises a hydrazide or modified hydrazide and/or PEG; see claim 1 (as previously presented). 
Chackerian describes CERVARIX which contains HPV16 and HPV18 L1-VLPs as a successful vaccine; see para. 8, instant claims 1, 2, 9, 10 and 16-18 (in part) as 
Schellenbacher describes chimeric L1-L2 VLPs combined with an adjuvant; see whole document, including title, abstract and Figure 1, p. 10087, and instant claims 1, 9, 15-20 (in part). 
Chackerian and/or Schellenbacher do not explicitly express a composition wherein the VLP is conjugated with a spacer arm (NH2-PEG-NH2/NHS) and a carrier protein (CRM197); see all claims and elected species.
Nakar describes HPV compositions; see whole document, including title. The inventor describes further including a carrier protein, including a tetanus toxoid, a diphtheria toxoid, a cross-reactive mutant of diphtheria toxoid, CRM197, etc. in order to enhance stimulation of a protective immune response; see para. 216-219. See para. 217 which describes the physical attachment of a carrier protein via chemical conjugation and see para. 132 which describes both homo- and heterobifunctional crosslinkers.
Lu is cited for teaching various crosslinkers, including PEG diamine; see para. 63. The inventor indicates that PEG diamine (NH2-PEG-NH2) is a noncleavable linker.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and prepare known HPV VLPs of the prior art 
It would have been obvious for one of ordinary skill in the art at the time of the invention to conjugate a carrier protein to a VLP, using known and characterized crosslinkers, including a NH2-PEG-NH2. One would have been motivated to use a NH2-PEG-NH2 because the linker has been functionally characterized as being noncleavable. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use an adjuvant, including aluminum salts, in the composition. One would have been motivated to do so for the gain of potentiating an immune response.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; e.g. preparation of VLPs, use of known crosslinkers, use of known carrier proteins, use of known adjuvants, etc.
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Note that claim 16 is directed to a functional limitation. Because the prior art meets the structural limitations, the functional limitation must also be met.
The claims are not free of the prior art.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant contends that each reference teaches only single antigen vaccines yet acknowledges that Schellenbacher refers to L1-L2 vaccines. More specifically, this reference teaches chimeric L1-L2 VLP vaccines; see title. Applicant contends that the Schellenbacher reference provides that L2 vaccines produce a low titer response. 
Applicant contends that the Chackerian reference teaches a vaccine comprising HPV16 and HPV18 VLPs wherein such VLPs comprise L1 but not L2 antigens. 
In response, the arguments are not clear for the cited Schellenbacher reference is entitled Chimeric L1-L2 Virus-Like Particles as Potential Broad-Spectrum Human Papillomavirus Vaccines; of note, this provides that the teachings by Schellenbacher is not directed to “a single antigen” as alleged by Applicant. Also see p. 10085, col. 2 which explicitly teaches that L2 is a broader-spectrum immunogen. The author teaches taking advantage of “the immunogenic characteristics of virion surfaces, such as the dense repetitive surface array of VLP, to induce strong and enduring immune response to displayed L2 epitopes”; see p. 10085, col. 2. Thus, the arguments presented by Applicant above are well-known in the prior art in view of the L2 having broader-spectrum immunogenic properties as well as the induction of low-titer neutralizing antibodies by L2, wherein the latter is addressed by using VLPs as a display platform by Schellenbacher. Separately noted is that the author teaches that the composition comprises an adjuvant. 
Further, Chackerian also provides the following in para. 12-13:
[0012] Because L2 neutralizing epitopes are not exposed until after HPV binding, normal infection fails to induce anti-L2 neutralizing antibody responses. Thus, there has been little evolutionary pressure for L2 to undergo antigenic variation. L2-specific neutralizing antibodies are broadly cross-neutralizing (41), suggesting that neutralizing epitopes on L2 are conserved across HPVs and even papillomaviruses (PVs) that infect different species. For example, antisera raised against a peptide representing amino acids 1-88 from bovine papillomavirus type 1 (BPV-1) L2 can cross-neutralize a diverse panel of mucosal and cutaneous HPVs (36). Similarly, vaccination with HPV16 and BPV-1 L2 peptides protects rabbits against challenge with two different rabbit papillomaviruses (19). 
[0013] In principle, L2 vaccines may be able to overcome the high production cost and type-specific limitations of L1-VLP vaccines. Unfortunately, however, the neutralizing titers produced upon L2 vaccination are considerably lower than for L1 VLP vaccines, particularly against heterologous HPV types (41). Therefore, it is likely that an L2 vaccine will only be effective if its immunogenicity is enhanced.
Chackerian provides that VLPs induce strong antibody responses as well as serve as flexible platforms for vaccine development; see para. 14-16.
Thus, the arguments presented by Applicant are directed to well-understood issues of the prior art as indicated above; for example, L2 is poorly immunogenic and L2-specific neutralizing antibodies are broadly cross-neutralizing, VLPs are known to induce strong and enduring immune response, the use of adjuvant is commonly practiced in the vaccine art, etc.
Applicant contends that he has surprisingly discovered that the L1 and L2 antigens in combination provide broad protection against many HPV serotypes. Applicant argues there are many technical issues to consider when combining antigens in a vaccine and notes that the process is time-consuming and expensive in determining if the vaccine would produce a positive response. 
In response, both the making and the functional characterization of vaccines, including HPV VLPs are widely known in the prior art. Schellenbacher describes a VLP vaccine comprising L1 and L2 VLPs and as noted above, the HPV L2 antigen has been characterized as a broader spectrum immunogen; Chackerian teaches VLPs comprising HPV16 and HPV18 L1 antigens. Given the combined teachings meet the structure of the claims, the claimed functional properties would also be met. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The arguments are unpersuasive or unclear. The rejection is maintained for reasons of record.
Conclusion
No claim is allowed at this time.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648